PHILLIPS, Judge.
In entering the order of partial summary judgment the trial court correctly held that the parties’ contract, correspondence and other materials are without significant ambiguity or conflict and their meaning and effect is thus a matter of law for the court to determine. Briggs v. American & Efird Mills, Inc., 251 N.C. 642, 111 S.E. 2d 841 (1960). But the court’s determinations in the order as to what the materials mean are largely erroneous, as are the provisions of the final judgment based thereon.
First, the employment contract was not terminated either by defendant’s 19 March 1984 letter or in April, 1984 by defendant changing the nature of plaintiffs duties, as the order states; nor for that matter was it terminated at any other time, as it is still in effect to some extent. What was terminated, as the court perhaps meant to state, was plaintiff’s employment or the parties ’ employee-employer relationship; and that was terminated on 15 June 1984 at 5 o’clock in the afternoon by mutual agreement as a result of plaintiff accepting defendant’s termination notice effective at that time, of defendant accepting the terms of plaintiffs acceptance, and of plaintiff working and being paid until but not after that time. Defendant’s earlier letter, instead of terminating either the contract or plaintiffs employment, merely notified him as the contract authorized that his employment would end a year *260later. Thus, until plaintiff agreed to quit before then and defendant agreed that that would be satisfactory each clearly had a right under the contract for the relationship to continue until the year was out.
Second, the ending of plaintiffs employment ended defendant’s obligation to pay the taxes and insurance on plaintiff s house and the college expenses of his sons, and the court’s determination to the contrary is erroneous. The contract, as the excerpts quoted above show, entitled plaintiff to receive the following from defendant in compensation for his employment: a weekly salary, a paid vacation, the use of a company automobile, the payment of the taxes and insurance on his house, the payment of the college expenses of his sons, and an interest free loan to cover the down payment on a house. Plaintiff concedes that defendant’s obligation to pay his salary, including while on vacation, and furnish him with a company car ceased when his employment terminated; but he maintains, and the court agreed, that the three other benefits or compensations provided for in the paragraph survived that event. The obligation to continue the interest free loan did survive the termination of plaintiffs employment, as the court correctly ruled, but only because Paragraph 4 of the contract explicitly required defendant to continue the loan until seven years after its date; but nothing in the contract suggests that defendant’s obligation to pay the insurance and taxes on plaintiffs house and the college expenses of his sons continued after plaintiffs employment ceased. On the other hand, what is stated in the contract clearly establishes that those obligations ceased with plaintiffs employment. The opening sentence of Paragraph 2, entitled Compensation, states that all the compensations and benefits therein listed were to be paid or furnished by defendant to plaintiff “[f]or all services rendered by the Employee.” The provision of Paragraph 2c requiring defendant to pay the insurance and taxes on the house is expressly limited by the phrase “during the first seven years of this employment,” (emphasis supplied), which is quite different from the unqualified requirement to maintain the interest free loan for seven years, and since plaintiffs employment lasted only four and a half years defendant cannot be required to pay these benefits for any period longer than his employment. And the provision in Paragraph 2g concerning the children’s college expenses required defendant to pay the sums *261due thereunder “to the Employee,” which plaintiff no longer is and has not been since 15 June 1984. These provisions do not entitle plaintiff to continue receiving these benefits even though no longer employed by defendant, as the court ruled; they can only mean, in our judgment, that the parties intended and understood that these benefits were not bonuses of indefinite duration for signing the contract, but were perquisites of plaintiffs employment that would end when his employment ended.
Thus, defendant did not breach the contract by refusing to pay the taxes, insurance and college expenses that accrued or became due after plaintiffs employment ceased on June 15, 1984, and plaintiffs claims for the recovery of those sums should have been dismissed. If, however, plaintiff had remained in defendant’s employment until July 15, 1984, defendant would have been obligated at that time, as Paragraph 2g of the contract provides, to pay the college expenses of his children for the upcoming year. But since plaintiff was not an employee of defendant when those expenses or the taxes and insurance payments for 1985 and thereafter accrued or became due the contract did not require defendant to pay them. We therefore vacate the provisions of the order of partial summary judgment and the judgment requiring defendant to pay (1) the college expenses of plaintiffs children after 15 June 1984; (2) the ad valorem taxes on plaintiffs house for the years 1985, 1986, and 1987; and (3) the insurance on plaintiffs house for 1985 and 1986. We affirm the provisions in the order and judgment requiring defendant to pay the 1984 ad valorem taxes on plaintiffs home, as that obligation accrued before plaintiffs employment terminated; and the holding that defendant had no right to collect the loan until 21 January 1987, which matter is moot since that date has passed. And we remand the matter to the Superior Court for the entry of judgment in harmony with the provisions of this opinion.
Affirmed in part; vacated in part; remanded with instructions.
Judges WELLS and PARKER concur.